DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2021/0404608) in view of Ray et al. (2019/0338934).
Claim 1, Li discloses a lamp (Figs. 1-3) comprising: 
a light source (LED) including at least one string of light emitting diodes (LED light strip 4, Fig. 2) within a tube body (1); end caps (terminal 2) having pin contacts (two bi-pin) on each end of the tube body; driver electronics (31, Fig. 2); and at least one switch (color adjustment switch 3, see P[0033]) for selecting light characteristics for light emitted by the light source, Thus, Li discloses the invention substantially as claimed, but does not disclose a filament detector portion provided by a passive resistance capacitor (RC) circuit (Fig. 6) that simulates the filament load of a fluorescent lamp when installed into a ballast containing fixture, the filament detector portion providing that the lamp be compatible with type A T8 lamp ballasts and drivers, type B lamps that operate on a direct line voltage of 120/277V or 347V, T12 lamp that operates with magnetic ballasts and T12 lamp that operate with electric ballasts (see P[0014]-[0016]).
However, in the same field of endeavor, Ray discloses a filament detector portion provided by a passive resistance capacitor (RC) circuit (Fig. 6) that simulates the filament load of a fluorescent lamp when installed into a ballast containing fixture, the filament detector portion providing that the lamp be compatible with type A T8 lamp ballasts and drivers, type B lamps that operate on a direct line voltage of 120/277V or 347V, T12 lamp that operates with magnetic ballasts and T12 lamp that operate with electric ballasts (see P[0014]-[0016]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the lamp of Li with a filament detector portion of Ray having a passive resistance capacitor, in order to help ballast to get a proper start up current to turn on circuitry and other start up circuit inside the ballast.
Claim 2, Li discloses the lamp of claim 1, wherein the at least one switch for selecting light characteristics is positioned on at least one of the end caps (see Figs. 1-2, the switch 3 is at one end of terminal 2).
Claim 3, Li discloses the lamp of claim 2, wherein the at least one switch is present on an exterior sidewall of the at least one end caps (see Figs. 1-2).
Claim 4, Li discloses the lamp of claim 1, wherein the contacts have a G13 pin layout (see Fig. 1-2, pin are bi-pin).
Claim 5, Li discloses the lamp of claim 1, wherein the light emitting diodes are surface mount device (SNI D) light emitting diodes (LED strip 4, Fig. 2).
Claim 6, Li discloses the lamp of claim 1, wherein the at least one switch for selecting light characteristics is selected from the group consisting of a slide switch (the switch 3 is a slide switch, see Fig. 1-3), a rocker switch, toggle switch, selector switch (the switch 3 is a slide switch, see Fig. 1-3) or a combination thereof.
Claim 7, Li discloses the lamp of claim 1, wherein the at least one switch for selecting light characteristics for light emitted by the light source selects one of at least three color correlated temperature settings for the light emitted by the light source (see P[0039]-[0040]…. three levels of color temperature modes are further obtained by turning on the two color temperatures separately or simultaneously, and more than four levels can be obtained through the control of the driving power source 31 in each color temperature mode…).
Claim 8, Li in view of Ray disclose the claimed invention except wherein the color correlated temperature settings for selection by the color select switch is selected from the group consisting of 3000K, 4000K, 5000K and combinations thereof. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the color correlated temperature settings for selection by the color select switch is selected from the group consisting of 3000K, 4000K, 5000K and combinations thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 10-15, 16-19 are rejected as above since the elements and limitations are similar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (2021/0054974) and Lu et al. (11,209,150) disclose a lamp tube with a color temperature adjustable switch is positioned on one of an end caps.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             10/4/22